Citation Nr: 1720643	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for insomnia, related to the psychiatric disorder.

6.  Whether new and material evidence has been submitted to allow for the reopening a back disorder, claimed as a Tarlov cyst.

7.  Entitlement to service connection for a back disorder, claimed as a Tarlov cyst.
REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1986, with additional periods of service in the Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to service connection for a seizure disorder, a left ankle disorder, lupus, a psychiatric disorder, insomnia, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2010, the RO denied the Veteran's request to reopen a claim for service connection for a back disorder originally claimed as a Tarlov cyst.

2.  Assuming its credibility for the purposes of reopening, the evidence associated with the claims file subsequent to the June 2010 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied the Veteran's request to reopen a claim for service connection for a Tarlov cyst is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence having been received, the claim for service connection for a back disorder claimed as a Tarlov cyst is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Claim

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to her.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis - New and Material Evidence 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In a June 2010 RO decision, the RO continued to deny the Veteran's claim for service connection for a Tarlov cyst because there was no objective medical evidence showing a clinical diagnosis of a Tarlov cyst associated with active duty military service or applicable reserve service.  Evidence of record at the time of that decision included some personnel records and some service treatment records, as well as private medical records demonstrating a cyst that effected the left S2 nerve root.  The Veteran did not appeal the denial, nor did she submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the June 2010 decision became final.

In May 2011, the Veteran contacted VA and indicated an intent to reopen her previously denied claim, this time as a claim for entitlement to a back condition.  In September 2011, the RO reopened but denied the claim.  The Veteran filed a timely appeal.  

Since the June 2010 Rating Decision, evidence submitted includes VA medical records (VAMC) treatment records, including from December 2011 noting a history of a cyst at the base of the spinal cord which will periodically fill up with spinal fluid and cause headaches and cause severe low back pain; as well as the Veteran's statement in her June 2012 VA Form 9 that her cyst was caused by an accident in service, because a Tarlov cyst may become symptomatic following shock or trauma.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the June 2010 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating an in-service injury or event, due to the contention that her cyst is connected to documented injuries in service. 

New and material evidence having been received, reopening of the previously denied claim of service connection for a back disorder claimed as a Tarlov Cyst is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.



REMAND

First, recent documents including the Supplemental Statement of the Case (SSOC) were sent to the Veteran's former address in Anchorage, Alaska, and therefore any correspondences, including a new SSOC, should be sent to her updated address on Connor Court in Missoula, Montana.  Her address should be verified and updated accordingly, and any necessary documents should be resent.  The Veteran's agent's address has also been changed and therefore his correct address should be verified if possible. 

Second, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has noted in VA Medical Center (VAMC) records that she is in receipt of Social Security Administration (SSA) disability benefits for her seizure disorder and cysts.  Thus, these records should be obtained from SSA upon remand.

With regard to the Veteran's claim for a seizure disorder, the Veteran had a history of petit mal seizures, which was noted upon entry into service on her examination.  The Veteran should be afforded a new VA examination which specifically addresses aggravation of her pre-existing condition. 

Next, with regard to the Veteran's left ankle disorder, the Veteran has not yet been afforded a VA examination.  The Veteran contends that she has a current left ankle disorder due to her injury in 1999.  Records from the Keesler Medical Center note a possible nondisplaced fracture.  The Veteran has confirmed ACDUTRA service because on August 10, 1999, the date of injury, she was on "school tour," which was noted to be Active Duty Training in her personnel records.  Therefore, upon remand, the Veteran should be afforded a VA examination to clarify her current left ankle diagnosis and whether it is as likely as not related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, regarding the Veteran's claim for a back condition, the Veteran contends that trauma suffered in service has caused her cyst on her spine.  The Veteran's service treatment records note that she was in an automobile accident in August 1985 during Active Duty service and had back pain then, and again in February 1986.  Upon remand the Veteran should be afforded a VA examination to clarify her current back condition and whether it is as likely as not related to service, specifically to include her 1985 automobile accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to her claim for an acquired psychiatric disorder the Veteran was afforded a VA examination in May 2016 for her claimed posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  The examiner opined that the Veteran's claimed MST was less likely than not related to service and more likely due to subsequent domestic violence following service; however, the examiner did not address any other possible acquired psychiatric diagnoses, including histories of depression and anxiety, noted in the record.  The Veteran also has notations upon entry into service of a self-reported history of depression or excessive worry, as well as two visits to the psychologist in 1981 in her entrance report of medical history (but not her entrance examination), which should be addressed.  Furthermore, in March 2013 and May 2015 the Veteran's treating social worker submitted statements that she had worked with the Veteran since 2012 and that the Veteran's symptoms have been consistent throughout the years since her MST in the military in the 1980's.  The Board finds that a new VA psychiatric examination is warranted to discuss the other diagnoses of record and whether they are as likely as not related to service, as well as determining whether any acquired psychiatric disorder pre-existed service, and to reconcile the positive opinion from the Veteran's social worker. 
Finally, regarding insomnia, the Veteran has notation of insomnia in her VAMC records, and notations that she takes Ambien.  The examiner who conducts the VA psychiatric examination should therefore also opine on whether the Veteran's claimed insomnia is a symptom of any diagnosed acquired psychiatric disorder or a separate diagnosis, and if so whether it is as likely as not related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify her address should be documented in the record.  

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration (SSA), to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her agent must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's updated VA treatment records, if such exist, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her agent must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's seizure disorder.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following: 

(a)  Was it was at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's seizure disorder was aggravated (i.e., permanently increased in severity) during the Veteran's period of Active Duty service from April 1983 to September 1986, or during a period of ACDUTRA.  A complete rationale for the opinion must be provided.

(b)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left ankle disorder.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted. The examiner also should provide medical opinions that address the following: 

(a)  Clarify the Veteran's current left ankle diagnosis.  

(b)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's left ankle condition was incurred during a period of ACDUTRA due to an injury or disease therein, specifically to include the Veteran's August 10, 1999 possible displaced fracture, or whether such was incurred due to an injury incurred during INACDUTRA.

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's back disorder claimed as a Tarlov cyst.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following: 

(a)  Clarify the Veteran's current back diagnosis.

(b)  Please opine whether it is at least as likely as not (50 percent or greater probability) that any back condition began in or is related to active military service from 1983 to 1986, specifically including the August 1985 automobile accident.  Please provide a complete explanation for the opinion.

(c) If the answer to (b) is negative, please opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's back condition was incurred during a period of ACDUTRA due to an injury or disease therein, or whether such was incurred due to an injury incurred during INACDUTRA.

7.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD due to MST, depression, and anxiety.  The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following: 

(a)  Clarify the Veteran's current acquired psychiatric diagnoses.  The examiner should specifically comment on whether the Veteran's claimed insomnia is a separate diagnosis or a symptom of her claimed psychiatric disorders.

(b)  Please state whether it is clear and unmistakable (obvious, manifest, and undebatable) any acquired psychiatric disorder pre-existed prior to the Veteran's period of activity duty active service April 1983 to September 1986.  Please provide a complete explanation for the opinion.

(c)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(d)  If a response to (a) or (b) above is negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's acquired psychiatric condition was incurred during a period of ACDUTRA due to an injury or disease therein or whether such was incurred due to an injury incurred during INACDUTRA.

(e)  If a response to (b), (c), or (d) is negative, please opine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder began in or is related to active military service from April 1983 to September 1986.  Please provide a complete explanation for the opinion.

The examiner should specifically comment on the March 2013 and May 2015 VAMC notations by the Veteran's social worker that the Veteran has MST related to service.  

If the examiners are unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

8.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide her and her representative with a supplemental statement of the case to her updated address and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


